Citation Nr: 0829149	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a head injury to include headaches, memory loss, and 
vertigo.  



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1954 to 
August 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran's service medical records reveal the veteran was 
in an automobile accident while on leave in France in May of 
1956.  He had a laceration in the right parietal area skull 
sutured at a civilian hospital in France.  

The treating Army physician noted he was negative for 
symptoms of a skull injury, and recommended light duty for 
three days.  The X-ray studies of the skull were taken and no 
abnormalities were noted.  

The veteran's statements describe his accident as one that 
occurred when he was thrown from a military vehicle during 
field maneuvers.  He landed on his head and sustained a 
severe concussion.  He suffered recurring headaches and 
vertigo, which have existed to the present day.  See May 2006 
statement in support of claim.  The veteran claimed that he 
was in a coma during that time.  See April 2006 informal 
claim; August 2006 Notice of Disagreement.  

The veteran was diagnosed with "mild probably multi-infarct 
dementia" in April 2008 and head scans revealed evidence of 
moderate cerebral atrophy.  See April 2006 and May 2006 CATT 
scans.  

In his claim, the veteran complains of headaches, vertigo, 
dizziness, and memory loss.  Although the record is silent 
for headaches and vertigo, and the record also shows that his 
dizziness has been attributed to another cause, his diagnosis 
of dementia and evidence of moderate cerebral atrophy reveals 
a current disability.  

While the record is silent for any complaints of symptoms 
between his accident in 1956 and his VA outpatient records 
beginning in 2005, the veteran does indicate in his August 
2006 statement in support of claim that he was in receipt of 
Social Security Administration (SSA) disability benefits when 
he lived in Florida 20 years ago.  See also August 2006 
Notice of Disagreement.  

The SSA file is not contained in the record.  The Board finds 
that VA has a duty to obtain these records.  See 38 U.S.C.A. 
§ 5103A(c)(3) (West 2002 & Supp. 2008).  

The Board also finds that a VA examination is appropriate.  
The record contains competent evidence that the claimant has 
a current disability, and the record indicates that the 
disability may be associated with active service.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request copies of 
veteran's file from the SSA, including 
the medical records upon which the SSA 
based its decision.  The RO should also 
clarify whether the veteran's statement 
naming his current treating physician as 
Dr. R. Cottiero in his August 2006 
statement in support of claim was a 
request for VA to obtain those private 
medical records.  

If so, VA should provide the veteran with 
the proper release form, and request 
copies of his medical records.  All 
attempts to secure these records must be 
documented in the claims file.  

2.  Thereafter, the RO should have an 
appropriate VA physician examine the 
veteran and all pertinent records, 
including any newly-obtained evidence, to 
determine the nature and extent of the 
veteran's head injury residuals.  The 
veteran's claims folder must be provided 
to the examiner for review.  The 
physician should conduct all relevant 
tests, including a CATT scan, if he or 
she deems it necessary.  

The physician should then provide an 
opinion as to whether it is more likely 
than not (i.e. more than 50/50) that the 
veteran's current symptoms and/or 
disability were caused by his in-service 
automobile accident in 1956.  If the 
physician cannot provide an opinion 
without resorting to speculation, he or 
she should so state, and explain why 
speculation is required to reach the 
opinion offered.  

3.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  

4.  Following completion of all 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
and afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




